DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al. U.S. 2014/0062722 (“Ofir”) in view of H. Karsten, U.S. 2004/0239510 (“Karsten”) and Ohlsson et al. U.S. 2014/0076022 (“Ohlsson”).  Ofir discloses a vehicle immobilization system (fig. 1), comprising: 
a detection unit (100) comprising: 
a detection unit housing (fig. 1, 100), a fuel cell [0051] within the detection unit housing, wherein the fuel cell is operable to detect a presence of and a level of alcohol in a breath of a user [0051]; a processor of the detection unit [0065] within the detection unit housing,
a control module (10) operable to receive the signal related to the level of alcohol in the breath of the user from the detection unit and to selectively restrict operation of a vehicle [0048] by restricting 
a processor of the control module (11) operable to: receive the signal related to the level of alcohol in the breath of the user from the detection unit, based on the signal, selectively restrict the operation of the vehicle by restricting the operation of the starter of the vehicle based on the level of ethanol in the breath of the user exceeding the threshold; and based on the signal, selectively allow the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of alcohol in the breath of the user not exceeding the threshold; a memory of the control module (12, 13) connected to the processor of the control module and storing instructions for the processor of the control module to selectively restrict the operation of the vehicle by restricting the operation of the starter of the vehicle based on the level of ethanol in the breath of the user exceeding the threshold and selectively allow the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of ethanol in the breath of the user not exceeding the threshold; wherein the control module is physically separate from the detection unit housing and is connected to the detection unit; 
a communication module (200) physically separate from and external to the control module, the communication module comprising: 
a global positioning system (GPS) receiver (20), a cellular modem [0048] configured to send an intoxication test result (from 100, [0051]) associated with the level of alcohol in the breath of the user, 
a processor of the communication module (208) connected to the GPS receiver and the cellular modem [0078], and a memory of the communication module (222, 224) connected to the processor of the communication module, wherein the communication module is coupled to the control module; and 
a camera (226), the camera comprising a connection [0058] to the vehicle immobilization system, wherein the camera is configured to record a picture of the user [0081] using the detection unit.

Ofir does not disclose a display and memory as a part of the detection unit.  Karsten teaches a display of the detection unit (280) operable to display text to the user, the processor coupled to the display, and a memory of the detection unit [0060] within the detection unit housing, the memory coupled to the processor of the detection unit, wherein the detection unit is operable to send a signal related to the level of alcohol in the breath of the user ([0060] – [0062]).  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that it comprised the display and memory in view of the teachings of Karsten so as to have visible indicators to indicate the status of a breath or identity verification tests (claim 12) and record the date and time of every successful test and refused test, and device calibration data [0060].
In reference to claims 2 – 6 and 8, Ofir in view of Karsten and Ohlsson further discloses the control module is configured to record a violation [0096] if the breath of the user exceeds the threshold; wherein the system is configured to send, using the cellular modem, the picture captured by the camera with the intoxication test result [0093]; wherein the cellular modem is configured to report a movement of the vehicle (motion [0044]); wherein the cellular modem is configured to report an attempt to defeat the vehicle immobilization system (Karsten [0045] violation).  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that it comprised the report of an attempt to defeat the vehicle immobilization system in view of the teachings of Karsten obvious so as to monitor for appropriate action [0045].  
In reference to claims 6 and 8, Ofir as modified further discloses the system configured use the GPS receiver to detect if the vehicle is moving without a valid intoxication test result [0044]; and the cellular modem is configured to report information to a monitoring authority [0119].
In reference to claim 9, Ofir discloses a method of selectively immobilizing (claim 18) a vehicle (claim 14) using a vehicle immobilization system ([0006], fig. 1) based on a level of alcohol (BAC) in a breath of a user [0007], [0051]), comprising: 
detecting a level of alcohol (BAC) in a breath of the user [0007] using a detection unit (100), the detection unit comprising: 
a detection unit housing (110), a fuel cell [0051] within the detection unit housing, wherein the fuel cell is operable to detect a presence of and the level of alcohol (BAC) in the breath of the user, a processor of the detection unit [0065] within the detection unit housing, determining whether the level of alcohol in the breath of the user exceeds a threshold [0037], sending a signal [0037] related to the level of alcohol in the breath of the user from the detection unit to a control module (10); based on the signal related to the level of alcohol in the breath of the user from the detection unit, the control module selectively restricting operation of a vehicle [0037] by restricting operation of a starter of the vehicle (ignition interlock) based on the level of alcohol in the breath of the user exceeding the threshold, the control module comprising: 
a processor of the control module (claim 1) operable to: 
receive the signal related to the level of alcohol in the breath of the user from the detection unit, based on the signal, selectively restrict the operation of the vehicle by restricting the operation of the starter of the vehicle based on the level of ethanol in the breath of the user exceeding the threshold; and based on the signal, selectively allow the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of ethanol in the breath of the user not exceeding the threshold; 

a global positioning system (GPS) receiver [0047], a cellular modem [0048] configured to send an intoxication test result [0051] associated with the alcohol of ethanol in the breath of the user, 
a processor of the communication module (208) connected to the GPS receiver and the cellular modem, and a memory of the communication module (222, 224) connected to the processor of the communication module, wherein the communication module is coupled to the control module; and recording, via a camera (226), a picture of the user [0093] using the detection unit, the camera comprising a cable connection ([0044], [0068]) to the vehicle immobilization system.
Ofir does not directly disclose the alcohol as ethanol.  Ohlsson teaches that the level detected for measurement is ethanol.  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that the alcohol detected is ethanol in view of the teaches of Ohlsson so as to detect the most common content of alcohol consumed that would inhibit the task of driving a car or operating machinery [0003].
Ofir does not disclose a display and memory as a part of the detection unit.  Karsten teaches a display of the detection unit (280) operable to display text to the user, the processor coupled to the display, and a memory of the detection unit [0060] within the detection unit housing, the memory 
In reference to claims 10 – 15, Ofir in view of Karsten and Ohlsson further discloses recording, using information from the GPS receiver, a location of an intoxication test [0080]; further comprising reporting, using the cellular modem, attempts to defeat the system (Karsten [0045] violation).  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that it comprised the report of an attempt to defeat the vehicle immobilization system in view of the teachings of Karsten obvious so as to monitor for appropriate action [0045].  
In reference to claims 12 – 15, Ofir as modified further discloses after allowing the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of ethanol in the breath of the user not exceeding the threshold, administer a re-test by prompting the user for a second breath of the user (Karsten [0055])  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that it comprised the retest in view of the teachings of Karsten obvious so as to provide assurance that the operator is not drinking while driving [0051].  Ofir in view of Karsten and Ohlsson further discloses based on the signal, selectively record a violation based on the level of ethanol in the breath of the user exceeding the threshold (Karsten [0006]); further comprising the control module recording a violation (BAC) if the breath of the user exceeds the threshold; further comprising sending, using the cellular modem, the picture captured by the camera with the intoxication test result; further comprising reporting, using the cellular modem, a movement of the vehicle (Ofir [0044].
In reference to claim 16, Ofir discloses a method of installing [0083] a vehicle immobilization system [0090] in a vehicle [0091], comprising: 
installing a control module (10), wherein the control module is operable to selectively restrict operation of the vehicle by restricting operation of a starter of the vehicle (ignition interlock), based on a level of alcohol in a breath of a user exceeding a threshold (BAC), the control module comprising: 
a processor of the control module (11) operable to: 
receive a signal (abstract) related to the level of ethanol in the breath of the user from a detection unit (100), based on the signal, selectively restrict the operation of the vehicle by restricting the operation of the starter of the vehicle based on the level of ethanol in the breath of the user exceeding the threshold; and based on the signal, selectively allow the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of ethanol in the breath of the user not exceeding the threshold; 
a memory of the control module (12, 13) connected to the processor of the control module and storing instructions for the processor of the control module to selectively restrict the operation of the vehicle by restricting the operation of the starter of the vehicle based on the level of alcohol in the breath of the user exceeding the threshold and selectively allow the operation of the vehicle by allowing the operation of the starter of the vehicle based on the level of alcohol in the breath of the user not exceeding the threshold; connecting the control module to a detection unit (100), wherein the detection unit comprises: 
a detection unit housing (110) physically separate from the control module, a fuel cell [0051] within the detection unit housing and operable to detect a presence of and the level of alcohol in the breath of the user, and wherein the detection unit is operable to send, to the control module, the signal related to the level of alcohol in the breath of the user; connecting a communication module (200) to 
a global positioning system (GPS) receiver (20), a cellular modem [0048] configured to send an intoxication test result (BAC) associated with the level of ethanol in the breath of the user, a processor of the communication module (208) connected to the GPS receiver and the cellular modem, and a memory of the communication module (222, 224) connected to the processor of the communication module; and connecting a camera (226) to the vehicle immobilization system, wherein the camera is configured to record a picture of the user using the detection unit [0081].
Ofir does not directly disclose the alcohol as ethanol.  Ohlsson teaches that the level detected for measurement is ethanol.  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that the alcohol detected is ethanol in view of the teaches of Ohlsson so as to detect the most common content of alcohol consumed that would inhibit the task of driving a car or operating machinery [0003].
Ofir does not disclose a display and memory as a part of the detection unit.  Karsten teaches a display of the detection unit (280) operable to display text to the user, the processor coupled to the display, and a memory of the detection unit [0060] within the detection unit housing, the memory coupled to the processor of the detection unit, wherein the detection unit is operable to send a signal related to the level of alcohol in the breath of the user ([0060] – [0062]).  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir such that it comprised the display and memory in view of the teachings of Karsten so as to have visible indicators to indicate the status of a breath or identity verification tests (claim 12) and record the date and time of every successful test and refused test, and device calibration data [0060].
In reference to claims 17 – 20, Ofir in view of Karsten and Ohlsson further discloses the control module configured to record a violation if the breath of the user exceeds the threshold (BAC); wherein .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofir in view of Karsten and Ohlsson as applied to claim 1 above, and further in view of D. Rivet, U.S. 2014/0048040 (“Rivet”).  Ofir as modified does not disclose an accelerometer to detect if the vehicle is moved without a valid intoxication test result.  Rivet teaches an accelerometer [0009] to signal a movement.  One of ordinary skill in the art at the time the invention was filed would find modifying Ofir in view of Karsten and Ohlsson such that it comprised an accelerometer in view of the teachings of Rivet obvious so as to provide an old and well known method to sense motion with predictable results of its measurements indicative of a change in movement ([0009], [0037]).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616